Bell, Justice.
Michael Hopgood appeals from his convictions and sentences for the malice murders and armed robberies of Hak Soo Song and Ae Rim Song.1
The sole enumeration is that the evidence was insufficient to support the verdict. We find that this enumeration has no merit. Viewed in the light most favorable to the verdict, the evidence showed that on July 3, 1989, appellant entered a store in Atlanta, Georgia, where he shot to death Hak Soo Song and his wife, Ae Rim Song, and robbed them. Extrinsic crimes evidence showed that on June 3, 1989, appellant had gone to a garage in East Point, Georgia, where he used the same pistol to kill and rob the garage owner, William Millirons. We hold that the evidence was sufficient to authorize the jury to find appellant guilty beyond a reasonable doubt of the malice murders and the armed robberies of the Songs. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crimes occurred on July 3, 1989. Hopgood was indicted on October 27, 1989. On January 24, 1991, a jury found Hopgood mentally competent to stand trial. He was convicted and sentenced on March 18, 1991. Appellant moved for a new trial on April 5, 1991. The court reporter certified the trial transcript on June 29, 1991. Appellant amended his motion for new trial on July 31, 1991. On August 1, 1991, the trial court denied the motion, and on August 21, 1991, Hopgood filed a notice of appeal. The clerk of the trial court certified the record on October 29,1991, and the clerk of this Court docketed the appeal on November 1, 1991. On December 13, 1991, the appeal was submitted for decision on briefs.